This cause is pending before the court upon the filing of a report by the Board of Commissioners on Grievances and Discipline that recommends the court impose discipline against respondent. On May 1, 2014, respondent filed a motion for leave to file a reply brief. On May 5, 2014, relator filed a motion to strike respondent’s motion for leave to file a reply brief.
Upon consideration thereof, it is ordered by the court that respondent’s motion for leave to file a reply brief is denied and relator’s motion to strike is denied.